DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on February 14, 2022.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
Examiner believes that the amendments to the prior art rejections, below in this Office action, render Applicant’s arguments concerning the prior art rejections to be not applicable.
The newly amended feature appears in the patent used in the double patenting rejections.  Therefore, the amendments do not help overcome the double patenting rejections, and the double patenting rejections remain, below in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narea, US 20090259569 A1, in view of Mullen, US 20140370972 A1, in further view of Majumdar, US 20160125345 A1, in further view of Kroupa, US 20140380237 A1.
As per Claims 1, 11, and 18, Narea discloses:
- a computer-implemented method (paragraph [0014] (method); paragraph [0020] (computing system));
- generating a graphical representations of a geographic region (Figure 4; paragraph [0034] (map));
- wherein the view of the map includes an identification of a location of one or more entities located within the first geographic region (Figure 4; paragraph [0034] (point of sale locations));
- wherein displayed data associated with a first entity is shipment misalignment data (paragraph [0034] (“Along with the map, additional support screens with detailed information about point of sale inventory, history, best sold products, inventory aging for all products, most demanded products, average sales per periods, daily products consumption, monthly products consumption, total revenues per periods, losses, profitability per period, and any relevant information necessary to the business can be included within the graphic user interface.”); paragraph [0035] (“Returning to FIG. 3, next, in Step 340, the distribution center 125 can use the demand information to program all suppliers within its supply chain to meet the point of sale locations' needs.”));
- modifying the user interface data such that the interactive user interface includes a selectable option to (instruct the shipment routing system to) ship additional items to the first entity (or includes a window that allows a user to define an instruction for shipping an item to the first entity (Figure 1; Figure 3; Figure 4; paragraph [0011] (graphical user interface); paragraph [0015] (distribution system 100); paragraph [0032] (“FIG. 3 is a flowchart illustrating the operation 300 of the distribution system 100 according to various embodiments.”); paragraph [0035] (“Returning to FIG. 3, next, in Step 340, the distribution center 125 can use the demand information to program all suppliers within its supply chain to meet the point of sale locations' needs. The operation then cycles back to Step 325 in which the distribution center 125 continues to evaluate received demand information.”));
- a computing system comprising: a shipment routing system; and a processor configured with executable code that, when executed, causes the processor (Figure 1; Figure 3; paragraph [0015] (distribution system 100); paragraph [0032] (“FIG. 3 is a flowchart illustrating the operation 300 of the distribution system 100 according to various embodiments.”); paragraph [0035] (“Returning to FIG. 3, next, in Step 340, the distribution center 125 can use the demand information to program all suppliers within its supply chain to meet the point of sale locations' needs. The operation then cycles back to Step 325 in which the distribution center 125 continues to evaluate received demand information.”));
- a non-transitory computer-readable medium comprising one or more program instructions recorded thereon, the instructions configured for execution by a computing system comprising one or more processors in order to cause the computing system (paragraphs [0024]-[0025]).
Narea fails to disclose wherein the graphical representation is graphical representations of a plurality of geographic regions; generating user interface data for rendering an interactive user interface on a computing device, the interactive user interface including a map representing a large geographic region, wherein the map displays the graphical representations of the plurality of geographic regions at locations within the large geographic region; receiving a selection of a first graphical representation of a first geographic region in the plurality of geographic regions; modifying the user interface data such that the interactive user interface displays an expanded view of the map.  Mullen discloses wherein the graphical representation is graphical representations of a plurality of geographic regions (Figure 7E; Figure 8C; paragraph [0079] (map with multiple states); paragraph [0097] (click on a state)); generating user interface data for rendering an interactive user interface on a computing device, the interactive user interface including a map representing a large geographic region, wherein the map displays the graphical representations of the plurality of geographic regions at locations within the large geographic region (Figure 7E; Figure 8C; paragraph [0079] (map with multiple states); paragraph [0097] (click on a state)); receiving a selection of a first graphical representation of a first geographic region in the plurality of geographic regions (Figure 7E; Figure 8C; paragraph [0079] (map with multiple states); paragraph [0097] (click on a state)); modifying the user interface data such that the interactive user interface displays an expanded view of the map (Figure 7E; Figure 8C; paragraph [0079] (map with multiple states; zooms in on the state); paragraph [0097] (click on a state; zoom)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Narea such that the graphical representation is graphical representations of a plurality of geographic regions; the invention generates user interface data for rendering an interactive user interface on a computing device, the interactive user interface including a map representing a large geographic region, wherein the map displays the graphical representations of the plurality of geographic regions at locations within the large geographic region; the invention receives a selection of a first graphical representation of a first geographic region in the plurality of geographic regions; and the invention modifies the user interface data such that the interactive user interface displays an expanded view of the map, as disclosed by Mullen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Narea fails to disclose receiving a selection of a first entity in the one or more entities located within the first geographic region; modifying the user interface data such that the interactive user interface displays data associated with the first entity selected within the first geographic region; modifying, in response to the selection of the first entity within the first geographic region, the user interface data.  Majumdar discloses receiving a selection of a first entity in the one or more entities located within the first geographic region (Figure 5; paragraph [0006] (select store icon); paragraph [0070] (heat map)); modifying the user interface data such that the interactive user interface displays data associated with the first entity selected within the first geographic region (Figure 5; paragraph [0006] (select store icon; “In some embodiments, the graphical user interface is further programmed to render, in response to a user selection of one of the store icons, at least one of an operational health score, process adoption score, a graph of operational metric data, an on-shelf-availability score, a process adoption by market, or a weekly adoption score corresponding to the selected store icon.”); paragraph [0070] (heat map)); modifying, in response to the selection of the first entity within the first geographic region, the user interface data (Figure 5; paragraph [0006] (select store icon; “In some embodiments, the graphical user interface is further programmed to render, in response to a user selection of one of the store icons, at least one of an operational health score, process adoption score, a graph of operational metric data, an on-shelf-availability score, a process adoption by market, or a weekly adoption score corresponding to the selected store icon.”); paragraph [0070] (heat map)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Narea such that the invention receives a selection of a first entity in the one or more entities located within the first geographic region; the invention modifies the user interface data such that the interactive user interface displays data associated with the first entity selected within the first geographic region; and the invention modifies, in response to the selection of the first entity within the first geographic region, the user interface data, as disclosed by Majumdar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Narea fails to disclose hiding geographic regions in the plurality of geographic regions other than the selected expanded first geographic region.  Kroupa discloses hiding geographic regions in the plurality of geographic regions other than the selected expanded first geographic region (paragraph [0014] (regions of interest may be locations on a map); paragraph [0015] (zoom in on selected region of interest); paragraph [0019]; paragraph [0032] (“As previously described, in some embodiments, the zoom view mode may include a letterboxing feature that can be used to focus on the region of interest. For example, the letterboxing feature may black out or hide areas outside of the region of interest when the zoom view mode is invoked, as will be apparent in light of this disclosure.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Narea such that the invention hides geographic regions in the plurality of geographic regions other than the selected expanded first geographic region, as disclosed by Kroupa.  Motivation for the modification is provided by Kroupa in that this helps focus on the region of interest (paragraph [0019]; paragraph [0032]).

As per Claims 8 and 16, Narea further discloses wherein the one or more entities comprise a store (Figure 4; paragraph [0015]).

As per Claim 10, the modified Narea fails to disclose modifying, in response to the selection of the first entity within the first geographic region, the user interface data such that the interactive user interface includes information on at least one second entity in the one or more entities that is related to the first entity.  Majumdar further discloses modifying, in response to the selection of the first entity within the first geographic region, the user interface data such that the interactive user interface includes information on at least one second entity in the one or more entities that is related to the first entity (paragraphs [0070]-[0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Narea such that the invention modifies, in response to the selection of the first entity within the first geographic region, the user interface data such that the interactive user interface includes information on at least one second entity in the one or more entities that is related to the first entity, as disclosed by Majumdar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-3, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narea in view of Mullen in further view of Majumdar in further view of Kroupa in further view of Hu, US 20090164294 A1.
As per Claim 2, the modified Narea fails to disclose wherein the graphical representations of the plurality of geographic regions are each shaded a color corresponding to a demand for an item in the respective geographic region.  Hu discloses wherein the graphical representations of the plurality of geographic regions are each shaded a color corresponding to a demand for an item in the respective geographic region (paragraph [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Narea such that the graphical representations of the plurality of geographic regions are each shaded a color corresponding to a demand for an item in the respective geographic region, as disclosed by Hu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 3, 12, and 19, the modified Narea fails to disclose wherein the first graphical representation of the first geographic region has an appearance that indicates a demand for an item in the first geographic region.  Hu discloses wherein the first graphical representation of the first geographic region has an appearance that indicates a demand for an item in the first geographic region (paragraph [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Narea such that the first graphical representation of the first geographic region has an appearance that indicates a demand for an item in the first geographic region, as disclosed by Hu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narea in view of Mullen in further view of Majumdar in further view of Kroupa in further view of Carmichael, US 8311901 B1.
As per Claim 7, the modified Narea fails to disclose retrieving shipment data associated with the first geographic region from a database, wherein the shipment data comprises the amount of an item shipped to the first geographic region.  Carmichael discloses retrieving shipment data associated with the first geographic region from a database, wherein the shipment data comprises the amount of an item shipped to the first geographic region (column 8, line 59, through column 9, line 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Narea such that the invention retrieves shipment data associated with the first geographic region from a database, wherein the shipment data comprises the amount of an item shipped to the first geographic region, as disclosed by Carmichael, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11-15, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 10373099 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because those claims of this application are anticipated by those claims of the patent.  Note the correspondence in subject matter between claims, set forth in the table below:
application claim no.
patent claim no.
1, 11, 18
1, 9
2
4
3, 12, 19
4
4, 13
5
5, 14
6
6, 15
7
7
8


Allowable Subject Matter
Claims 9, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Perks, US 20120123673 A1 (generating a map that includes location and price of products in a shopping list);
b.  Celik, US 20070100802 A1 (clickable map interface);
c.  Celik, US 8700586 B2 (clickable map interface).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628